In an action to recover damages for personal injuries to a tenant, resulting from the alleged negligence of his landlord, judgment in favor of defendant reversed on the law and a new trial granted, with costs to appellant to abide the event. It was error for the court to refuse to permit the amendment of the title by striking out the words “ as trustee.” (Civ. Prac. Act, §§ 105, 192; Rules of Civil Practice, rule 166; Boyd v. U. S. Mortgage & Trust Co., 187 N. Y. 262, 266, 270; Yeager v. Co-operative Fire Underwriters Association of New York State, No. 2, 243 App. Div. 743.) Plaintiff made out a prima facie case against the defendant individually. Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ., concur.